DETAILED ACTION                                        Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                       Claim Rejections - 35 USC § 112
2.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

          Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the original specification does not appear to support adjusting a sweetener type added to the brew basket by changing the sweetener feed line from coupling with one to another sweetener reservoir.                                          Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
            A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
4.        Claims 1, 7, 8, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al (Published U.S. Application No. 2011/0185913) taken together with Clark et al (Published U.S. Application No. 2016/0220060).          Webster et al discloses a method for brewing multiple servings of a still beverage (see paragraph 1 wherein brewed beverage is dispensed in separate containers and, in the alternative, depositing the beverage into a decanter which is of a size meant to provide more than a single serving; paragraph 27), said still beverage being other than coffee (e.g. tea; paragraph 14), the method comprising adding a pre-prepared still beverage mixture (e.g. tea grounds, paragraph 10); placed into a flow-through mechanism (“filter laden with beverage grounds”; paragraph 8) to a brew basket within the brewing machine, wherein the flow-through mechanism would inherently contact directly at least a portion of the bottom of the brew basket inside the basket (see Figures), the brew basket having a funnel shape (see Figures); adding a first sweetener to the brew basket via a sweetener line that is connected to the brew basket (see 5, 7, and 8 in Fig. 3; e.g. paragraphs 14 and 27); and flowing water into the basket (e.g. hot water distributor D; paragraph 30) which would inherently move through the flow-through mechanism including the pre-prepared still beverage mixture wherein a still beverage is formed from combining the pre-prepared still beverage mixture, the added sweetener (line 5), and water and wherein said still beverage fully evacuates the brew basket through the funnel of the basket (intermixed beverage and sweetener is discharged from the brew basket (paragraph 30) and enters a reservoir (e.g. decanter).            Claim 1 also calls for the sweetener line to be coupled to a first sweetener .
         Claim 1 further calls for the use of a brewing machine already in use in a commercial environment to brew tea or coffee.  Webster et al provides that the basket disclosed therein is used in a brewing machine with a cantilever portion (e.g. paragraph 8).  Webster et al meets this limitation of claim 1 in the sense that any brewing machine 
         Regarding claim 20, Webster et al further discloses controlling when the sweetener is added to the basket when depressing the switch for depositing same in the brewing machine (paragraph 27).5.        Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Webster et al (Published U.S. Application No. 2011/0185913) taken together with Clark et al (Published U.S. Application No. 2016/0220060) and Stearns et al (U.S. Patent No. 7507430).           Claim 2 further discloses adding an additional component(s) to the still beverage as it enters the reservoir same being sweeteners, flavorings, fruit and/or pulp.  It is notoriously well-known to add flavorings to a brew (e.g. tea) as same is added to a container (cup, tank, decanter, etc.).  For example, Stearns et al teaches adding flavorings (134 carried to 98; see Fig. 2) to a beverage separate from the base beverage (e.g. coffee) wherein the mixing occurs as said base beverage enters a container (54).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided same as a matter of preference in format of mixing ingredients.6.        Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Webster et al (Published U.S. Application No. 2011/0185913) taken together with Clark et al (Published U.S. Application No. 2016/0220060) and Lerner (Published U.S. Application No. 2011/0217420).             Weber et al is silent regarding the pre-prepared still beverage having one or 
                                           Allowable Subject Matter
9.       Claims 9, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.|           The prior art of record neither discloses nor teaches providing a pre-prepared lemonade mixture in the brew basket of a brew machine, said brew basket having a paper flow through mechanism wherein said mixture is gelatinized or in the form of a slurry.                                Potential Allowable Subject Matter10.       Additionally if shown that claims 16 and 17 are supported by the originals specification, same would possess allowable subject matter as the prior art of record neither discloses nor teaches adjusting the sweetener type by changing the coupling of feed lines to the reservoirs containing same.  Clark et al does provide for adding alternative sweeteners (48a and 48b) but each reservoir is coupled to its own feed line 
                                           Response to Arguments
11.       Applicant's arguments filed 6/17/20 have been fully considered and are persuasive.  Therefore, the rejections previously standing have been withdrawn.  However, upon further consideration in view of the amendments as filed, new grounds of rejection are made as set forth above.                                                    Conclusion        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
January 13, 2021